Citation Nr: 1227949	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-42 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability, claimed as lumbar degenerative disc disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1978 to October 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2011, the Veteran appeared at a hearing before the undersigned Veteran's Law Judge. A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

In May 2011, the Veteran testified that she injured her back in 2006 for which she received workers' compensation benefits.  Although there are some treatment records, pertaining to treatment of the injury by her private physician, it is not clear that all relevant records addressing the Veteran's application for and award of workers' compensation benefits are of record.  This is especially important as the case turns on whether the Veteran's low back disability is the result of military service or the post service injury in 2006.  

As the Veteran has identified pertinent medical records, VA has a duty to assist the Veteran in obtaining the records.






Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran either to submit or to authoriz to obtain her behalf records, pertaining to her claim for workers' compensation benefits, and the records of Dr. Zgleszewski.

2.  After the development has been completed, adjudicate the claim of service connection.  If the benefit sought is denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


